Case 2:18-cv-13504-PDB-EAS ECF No. 57 filed 08/21/20        PageID.918    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

GLEN DIMPLEX AMERICAS
LTD., f/k/a, DIMPLEX NORTH
AMERICA
LIMITED,

             Plaintiff,                      Case No. 18-cv-13504

                                             Paul D. Borman
v.                                           United States District Judge

TWIN-STAR INTERNATIONAL,
INC.

          Defendant.
___________________________________/

ORDER (1) GRANTING PLAINTIFF’S REQUEST FOR A TECHNOLOGY
 TUTORIAL (ECF NO. 53), (2) REQUESTING SEPARATE TUTORIALS
   OF UP TO ONE HOUR EACH IN LATE SEPTEMBER 2020, AND
   (3) REGARDING APPOINTMENT OF A TECHNICAL ADVISOR

      This patent infringement case presents a variety of complex issues both of

technology and law. The Court believes that both a technology tutorial and a

confidential technical advisor, with demonstrated experience in intellectual property

law, would provide significant assistance to the Court in efficiently and

comprehensively digesting the technical and legal issues presented by this case in a

manner that will best serve the interests of the public and the administration of

justice. Accordingly, Plaintiff’s Motion to Include Technology Tutorial in Case

Management and Scheduling Order (ECF No. 53) is GRANTED and the Court
Case 2:18-cv-13504-PDB-EAS ECF No. 57 filed 08/21/20           PageID.919     Page 2 of 3




intends to schedule a technology tutorial in late September 2020, with the specific

date for the tutorial and the format for presentation to be set forth in a separate order.

      The attorneys should be prepared to present informal, neutral, non-

argumentative and useful explanations to the Court regarding the nature of the

technology at issue in this action. The attorneys should be prepared to give the main

presentations of up to one hour in length. If in presenting their explanations the

attorneys wish to use any exhibits they believe would be helpful, such exhibits

should be provided to the other side for review three days before the tutorial.

      The Court intends to utilize a technical advisor during its view of each tutorial,

and therefore intends to appoint a technical advisor pursuant to the Court’s inherent

authority. The technical advisor shall act as a confidential advisor to the Court with

regard to matters requiring technical expertise.

      If the parties agree to a technical advisor for the Court to utilize, and so advise

the Court by September 4, 2020, the Court will consider that person.

      If not, the Court will present potential technical advisor names for the parties

to consider.

      The parties will share the fees of the technical advisor.




                                            2
Case 2:18-cv-13504-PDB-EAS ECF No. 57 filed 08/21/20      PageID.920   Page 3 of 3




      The Court will separately issue a Civil Case Management and Scheduling

Order governing this matter, and the use of a Special Master for the claim

construction (Markman) hearing.



IT IS SO ORDERED.


Dated: August 21, 2020                      s/Paul D. Borman
                                            Paul D. Borman
                                            United States District Judge

I hereby certify that a copy of the foregoing document was served upon counsel of
record on August 21, 2020, by electronic and/or ordinary mail.

                               s/Lisa Bartlett
                               Case Manager




                                        3
